Citation Nr: 0710422	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-20 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
ischemic optic neuritis.  

2.  Entitlement to service connection for ischemic optic 
neuritis.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran was a Member of the Alabama National Guard that 
was called to active duty under Executive Order 11111, dated 
June 11, 1963, for the period of time from June 11, 1963, to 
November 20, 1963.  He also had periods of reserve service in 
the Alabama National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a hearing before a local hearing 
officer in June 2005.

This issue of entitlement to service connection for ischemic 
optic neuritis was denied by the RO in May 1994.  It has been 
held that the Board is under a legal duty in such cases to 
determine if there was new and material evidence submitted, 
regardless of the RO's actions.  Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has phrased 
the issue as whether new and material evidence has been 
received to reopen the claim of service connection for 
ischemic optic neuritis on the title page of this decision.


FINDINGS OF FACT

1.  The RO denied service connection for ischemic optic 
neuritis in May 1994.  The veteran was notified of this 
decision that month but did not appeal.  Thus, the decision 
became final.

2.  Evidence received since the denial of service connection 
for ischemic optic neuritis in May 1994 relates to a 
previously unestablished element necessary to substantiate 
the claim.

3.  Current ischemic optic neuritis is not of service origin.


CONCLUSION OF LAW

1.  The May 1994 rating decision denying service connection 
for ischemic optic neuritis is final.  38 U.S.C.A. § 7105 (c) 
(West 2002).

2.  Evidence received since the May 1994 rating determination 
is new and material and the veteran's claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  Ischemic optic neuritis was not incurred in or aggravated 
during active service or during a period of ACDUTRA.  
38 U.S.C.A. §§ 101(24), 1101, 1112, 1113 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on the question of whether new and material evidence has been 
submitted, further assistance is not required to substantiate 
that element of the claim.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

April 2003 and November 2003 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim.  The VCAA letters also told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.

The November 2003 letter told the veteran that he could send 
evidence, and that he was responsible for ensuring that VA 
received records that were not in the possession of a Federal 
department or agency.  The veteran was thus put on notice to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, and he was provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date for the disability on appeal in March 2006.  
Even if the notice on the latter two elements is not deemed 
proper, as the Board concludes below that the preponderance 
of the evidence is against this claim, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial rating, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  As to the necessity for a VA examination, 
there is no competent evidence that the current disability 
may be related to service.  As such, no further action is 
necessary to assist the claimant with the claim.

New and Material

A claimant has one year from the date of notification of a VA 
decision to submit a notice of disagreement.  If no notice of 
disagreement is received the decision becomes final.  
38 U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new 
and material evidence.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2006).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
106, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA 
means, in pertinent part, full-time duty in the Armed Forces 
performed by Reserves for training and full-time duty as 
members of the Army National Guard or Air National Guard of 
any State.

The RO denied service connection for ischemic optic neuritis 
in a May 1994 rating determination.  The veteran was notified 
of this decision later that month and did not appeal.  Thus, 
the decision became final.

In denying service connection for ischemic optic neuritis, 
the RO indicated that in an April 1993 medical board 
memorandum, the Alabama State Military indicated that the 
records did not find that the veteran incurred an illness, 
injury, or disease associated with eyesight while in a duty 
status with the Alabama National Guard.  The RO further noted 
that a review of the evidence submitted by the veteran did 
not show that the veteran's condition was incurred while he 
was on active duty status with the Army National Guard.  

The RO denied service connection for ischemic optic neuritis 
on the basis that the evidence of record did not show that 
the veteran's condition was incurred while he was on active 
duty for training status with the Army National Guard.  .

Evidence received subsequent to the May 1994 rating 
determination includes additional treatment records showing 
continuing diagnoses of ischemic optic neuritis and the 
veteran's testimony that he was stung by a bee, and exposed 
to fuels while serving as a medic during active duty for 
training.

The veteran's testimony provides competent evidence as a 
necessary element of service connection-the incurrence of 
injuries during active duty for training.  At the time of the 
May 1994 decision there was no specific evidence on this 
element. As such, the veteran's testimony constitutes new and 
material evidence.  Kent v. Nicholson; 38 C.F.R. § 3.156(a).  

As new and material evidence has been submitted, the claim 
has been reopened.

With regard to the reopened claim for service connection, two 
of the three elements for service connection are established.  
As noted, the veteran's testimony serves to show an in-
service injury.

The fact that he has current ischemic optic neuritis is well 
documented.  Thomas M. Davis, M.D. reported in October 1992, 
that the veteran had this disease.  Letters and treatment 
records from Lanning B. Kline, M.D.; James A. Kimble, M.D.; 
and a VA medical center, confirm this diagnosis.

There is, however, no competent evidence that the current 
condition is related to a disease or injury in active service 
or active duty for training, or to an injury during inactive 
duty training.  Dr. Davis reported in March 1994, that the 
veteran presented with ischemic optic neuropathy in the right 
eye in the spring of 1992, and in the left eye in October of 
that year.

Neither Dr. Davis nor any other medical professional has 
linked the current optic nerve neuropathy to a disease or 
injury in service.  

The appellant reportedly served as a medic and presumably had 
some medical training.  There is no indication that he has 
the requisite medical expertise to express an opinion as to 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993) (holding lay person are not competent to express 
opinions as to medical causation).  

The appellant testified that he first noticed optic symptoms 
while working as a barber in the spring of 1992.  He has 
argued that service connection should be granted because he 
was a member of a National Guard unit at that time.  He has 
not asserted, nor does the evidence show that he was on 
active duty for training.  In his claim for service 
connection, he indicated that his reserve status was 
inactive.  Assuming that he was on inactive duty training 
when the ischemic neuropathy was discovered, it could not be 
service connected.  Service connection is only available for 
injuries, and not diseases incurred during inactive duty 
training.  38 U.S.C.A. § 101(24)(C) (West 2002).

The veteran's principle contention is that he is entitled to 
service connection because he was a member of a reserve unit 
when the optic neuritis was discovered.  The law, however, 
does not provide for service connection on that basis.  The 
appellant would have to have been on some form of qualifying 
duty.  38 U.S.C.A. § 101.  

In an April 1993 Alabama National Guard report, it was 
indicated that the records had been reviewed and that there 
was no evidence that the veteran incurred an illness, injury, 
or disease, associated with eyesight while in duty status 
with the Alabama Army National Guard.  

In the absence of evidence linking the veteran's current 
ischemic optic neuritis to qualifying service, the 
preponderance of the evidence is against the claim; 
therefore, reasonable doubt does not arise and the claim must 
be denied.  38 U.S.C.A. § 5107(b).


ORDER

New and maberial evidence having been received, the claim for 
service connection for ischemic optic neuritis is reopened.

Service connection for ischemic optic neuritis is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


